DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on April 9, 2019.  As directed by the amendment: claims 1-3, 6-8, 13, 14, and 16-20 have been amended; claims 4, 5, and 9 have been canceled; and new claim 46 has been added.  Thus, claims 1-3, 6-8, 10-20, and 46 are presently pending in the application.
The Examiner also acknowledges Applicant’s substitute specifications (both clean and marked-up copies), as well as the statement regarding new matter in accordance with 37 C.F.R. 1.125.

Drawings
The drawings are objected to because Fig. 1 is listed in the specification as being directed to prior art vents.  However, the figures do not include an appropriate prior art label.  The Examiner suggests amending Para. 41 to remove the ambiguity and to make it clear that Fig. 1 is not a prior art device.  See also the “Response to Arguments” section below for further clarification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities: 
Paras. 85-89 in part or in full appear to be missing from the specification.  Specifically, it appears that Page 44, which includes all or part of the above paragraphs, was inadvertently left out of the specification.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 lines 1-2 read “a arcuate substrate portion,” but is suggested to read --an arcuate substrate portion-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-12, 14-20, and 46 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0240030 to Ho et al (herein Ho) in view of US Pat. 6,851,425 to Jaffre et al (herein Jaffre).	
Regarding claim 1, Ho discloses a vent for venting exhaust gases from a component of a respiratory therapy system (exhalation plate 21, Fig. 1), the vent comprising: a substrate (main body of exhalation plate 21, Fig. 7A) having an inner surface (interior surface 37, Fig. 7B) and an outer surface (exterior surface 35, Fig. 7A), at least one vent hole extending through the substrate (venting holes 22 extend through exhalation plate 21, Para. [0043], Fig. 7A) and having a vent hole circumference (each venting hole 22 has an interior circumference 38 and exterior circumference 36, Fig. 10B), each vent hole of the at least one vent hole comprising an exhaust gas inlet at the inner surface of the substrate (opening of venting hole 22 at interior surface 37, 
However, Jaffre teaches an exhaust port assembly (Fig. 7) including an angle between the sidewall and the inner surface of the substrate is less than 90 degrees around the vent hole circumference (holes 82 extend from the interior of the conduit out to atmosphere, Col. 9 lines 28-30, the holes 82 being able to have varying diameters at the interior and exterior surfaces, the exterior diameters able to be chosen to be larger than the interior, which would result in an acute angle being formed at the interior surface, Col. 9 lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole diameters of Ho to have a 
Regarding claim 2, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ho further discloses wherein the at least one vent hole comprises a plurality of vent holes (exhalation plate 21 has a plurality of venting holes 22, Fig. 7A), wherein each vent hole of the plurality of vent holes has a draft direction extending through a center point of the exhaust gas outlet and a center point of the exhaust gas inlet (each venting hole 22 has a direction designated by an arrow drawn through the center of each of interior and exterior circumferences 36, 38, represented by arrows in Figs. 10A-10B).
Regarding claim 3, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the plurality of vent holes comprises ten or more vent holes (exhalation plate 21 has more than ten venting holes 22, Fig. 7A).
Regarding claim 6, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein at least one vent hole of the plurality of vent holes has a different draft direction from at least one other vent hole of the plurality of vent holes (air flowing out of venting holes 22, as shown by arrows in Fig. 10B, show differing draft directions, Fig. 10B).
Regarding claim 7
Ho further discloses wherein the substrate comprises a substantially planar substrate portion (exhalation plate 21 is substantially planar, Fig. 6), the plurality of vent holes being spaced apart on the substantially planar substrate portion (venting holes 22 are spaced apart on exhalation plate 22, Fig. 7A).
Regarding claim 8, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the substrate comprises an arcuate substrate portion (exhalation plate 21 is substantially arcuate, Fig. 8), the plurality of vent holes being spaced apart on the arcuate substrate portion (venting holes 22 are spaced apart on exhalation plate 22, Fig. 7A).
Regarding claim 10, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ho further discloses wherein the arcuate substrate portion is curved in two dimensions (exhalation plate is curved in the longitudinal direction of the elbow 15 as well as in the transverse direction, Fig. 6 and annotated figure below).

    PNG
    media_image1.png
    543
    574
    media_image1.png
    Greyscale

Annotated Fig. 7A of Ho 
Regarding claim 11, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ho further discloses wherein the arcuate substrate portion is curved transversely across the vent, that is, when the vent is viewed in transverse cross section (the exhalation plate 21 is curved in the transverse direction, Fig. 6 and annotated figure above).
Regarding claim 12
Ho further discloses wherein the plurality of vent holes are spaced transversely across the vent (venting holes 22 are spaced transversely across the exhalation plate 21, annotated figure above), with each vent hole having a different draft direction, when viewed in transverse cross section (venting holes 22 have different draft directions in the transverse direction, Fig. 7A).
Regarding claim 14, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ho further discloses wherein the arcuate substrate portion is curved in three dimensions both when the vent is viewed in transverse cross section and in longitudinal cross section (exhalation plate 21 is curved in the longitudinal and transverse direction as well as when viewed from the top, in a plane defined by the longitudinal and transverse directions, Fig. 7A and annotated figure).
Regarding claim 15, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Ho further discloses wherein each vent hole has a different draft direction from each other vent hole (venting holes 22 each have different draft directions, Figs. 7A and 10B).
Regarding claim 16, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the draft direction of at least one vent hole of the plurality of vent holes is inclined relative to a longitudinal axis of the vent (draft direction of each venting hole 22 is different from the longitudinal axis, the longitudinal axis being the same as the draft direction of the central hole, represented by the central arrow of Fig. 10B).
Regarding claim 17
Ho further discloses wherein the draft direction of the at least one vent hole is inclined relative to the longitudinal axis of the vent (draft directions of venting holes 22 are inclined relative to the longitudinal axis, Fig. 10B), when the at least one vent hole of the plurality of vent holes is viewed in transverse cross section (Fig. 10B).
Regarding claim 18, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Ho further discloses wherein the draft direction of the at least one vent hole is inclined relative to the longitudinal axis (draft directions of venting holes 22 are inclined relative to the longitudinal axis, Fig. 10B), when the at least one vent hole of the plurality of vent holes is viewed in longitudinal cross section (Fig. 10B).
Regarding claim 19, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Ho further discloses wherein the angle of inclination of the draft direction of the at least one vent hole relative to the longitudinal axis of the vent when the at least one vent hole of the plurality of vent holes is viewed in transverse cross section is different from the angle of inclination of the draft direction relative to the longitudinal axis of the vent when the at least one vent hole of the plurality of vent holes is viewed in longitudinal cross section (the inclination angle of the venting holes 22, relative to the longitudinal axis, may be different in the longitudinal and transverse direction, Figs. 7A and 10B).
Regarding claim 20, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the draft direction of the at least one vent hole of the plurality of vent holes further from a center of the vent is inclined at a greater angle from the 
Regarding claim 46, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Ho further discloses wherein the exhaust gas outlet has a larger diameter than the exhaust gas inlet (Jaffre diameter of holes 82 at the atmospheric side of the vent are chosen to be larger than diameter at the interior surface of the vent, Col. 9 lines 32-35).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Ho and Jaffre, as applied to claim 11 above, and in further view of US Pat. Pub. 2007/0044804 to Matula et al (herein Matula).	
Regarding claim 13, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Ho, as modified above, does not disclose wherein the plurality of vent holes are space longitudinally along the vent, with each vent hole having a same draft direction.
However, Matula teaches a patient interface (30, Fig. 1) including wherein the plurality of vent holes are space longitudinally along the vent (exhaust assembly 66 includes a plurality of vent holes 68 disposed longitudinally, i.e. vertically as viewed in Fig. 1, Paras. [0058] and [0059], Figs. 1 and 4), with each vent hole having a same draft direction (each vent hole 68 has a uniform draft direction directly to the left as viewed in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the draft directions of Ho to .

Response to Arguments
Applicant's arguments with respect to the drawing objection of Fig. 1 for failure to include a “prior art” label have been fully considered but they are not persuasive.
The Examiner notes that Applicant has stated in the arguments (see Page 8) that Fig. 1 is not directed to a prior art device.  However, the description with respect to Fig. 2 (which directly references Fig. 1) in Para. 41 of the specification appears to indicate that Fig. 1 is in fact a prior art device.  Para. 41 states, in part, that “Figure 2 is a sectional side view through the prior art vent of the patient interface of Figure 1,” which implies that the prior art vent of Fig. 2 is incorporated into a prior art patient interface of Fig. 1.  The Examiner suggests amending Para. 41 to remove the ambiguity and to make it clear that Fig. 1 is not a prior art device.
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 10-20, and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785      
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785